Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Preliminary Amendment
The preliminary amendment filed on June 01, 2020 has been entered.
In view of the amendment to the specification, the paragraph of “RELATED APPLICATIONS” has been acknowledged.
In view of the amendment to the claims, the amendment of claims 1-13 have been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1 and 12 recite “testing the trained neural network model using the test data to determine a loss function of the trained neural network model for the test data”. Thus, a loss function of the trained neural network model is determined by testing the trained neural network model using the test data. But, it is not  used by independent and dependent claims.
Further, each claim recites “adjusting the initial regularization parameter based on the loss function of the neural network model for the training data and the loss function of the neural network model” and “wherein the iterative steps are performed until it is determined that the loss function for the training data and the loss function for the test data have both converged to a steady state”. 
Accordingly, only “a loss function of the trained neural network model” is defined. “the loss function of the neural network model” and “the loss function” are undefined (“a loss function of the neural network model” is defined in dependent claim 6 “depend from claim 1”). The issue is persons of ordinary skill in the art is not able to understand what system/method applicant is intending to encompass. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 2-11 and 13 are rejected because they depend upon independent claims 1 and 12. 
	

Claims 2-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 recites “A system configured for training a neural network model …”. Dependent claims 2-4 and 6-11 depend from claim 1 and each of them recites “A system …”. The issue is persons of ordinary skill in the art is not able to understand how to distinguish each of “A system”. 	

	
Examiner’s Comment
Claims 1-13 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be made upon resolution of above 35 U.S.C. 112 rejection. 

Examiner has completed the prior art reference search and discovered the closest prior art references: Liao et al (U.S. Patent Application Publication 2017/0337682 A1), Fuchs (U.S. Patent Application Publication 2019/0286936 A1), Salem (U.S. Patent Application Publication 2019/0138887 A1) and Feng et al (U.S. Patent Application Publication 2018/0232601 A1).

The prior art reference Liao et al discloses a computer system registration of medical images using an intelligent artificial agent. Liao discloses the training images are obtained from medical image acquisition devices by manual expert annotation (Paragraph [0041]). As shown in FIG. 2 of Liao, Liao discloses a method for training a deep neural network (DNN) by using the training images. The DNN is trained to predict action-values for the set of possible actions based on the state input using the training images (Paragraph [0046]). As shown in FIG. 5 of Liao, Liao discloses a method for registration of medical images using an intelligent artificial agent. Paragraphs [0058] and [0060] of Liao describe “At step 500 of FIG. 5, a DNN is trained to predict action-values for a set of actions corresponding to rigid-body transformation parameters” and “steps 502-514” perform the testing. More specifically, Liao discloses that images are received (at step 502); the current state is determined based on the current rigid body transformation parameters; action-values are calculated for each action in the set of possible actions based on the current state using the trained DNN (Paragraph [0063],”  each corresponding to one of the 12 actions in the action set A, and the loss function can be defined as Equation (9)”); the action with the highest predicted action value is selected and the rigid-body transformation parameters are updated by performing the selected action; the moving image is transformed using the updated rigid-body transformation parameters; and then determine if the stop condition has not been met, the method repeats the testing (Paragraphs [0066]-[0069).

The prior art reference Fuchs discloses system/method for training and using an image classifier. As shown in FIGS. 2A and 2B of Fuchs,  Fuchs discloses that an image classification system receives annotated images and trains an image classification model. During the training, the image classification system can apply a clustering algorithm to form triplets and use the triplets to calculate a loss function; then adjust the image classification model to minimize the loss function between the set of positive data points and the set of anchor data points based on the value of the loss function. Once the image classification model is trained, unlabeled pathology slides may be inputted into the image classification system to generate image classification (Paragraphs [0072], [0074] and [0076]). In additional, Fuchs discloses the process of training the image classification model can be iterative and the model refinement engine of the image classification system repeats the steps to refine the image classification model until the loss function generated by triplets is below a predetermined threshold value indicative of an accuracy level of the image classification model (Paragraph [0087]). 

The prior art reference Salem discloses system/method for gated recurrent 
neural networks (RNNs) with reduced parameter gating signals. As shown in FIG. 8 of Salem, Salem discloses a process for training and inference using gated RNNs with reduced parameter gating signal. More specifically, Salem discloses an RNN is trained using gate signals with reduced parameters and a test data set; the trained RNN is tested by using the test data; then determine if the training is not complete and continue to train the RNN (Paragraphs [0106]-[0109]). Salem discloses a loss function is used during the training process (Paragraph [0093]).

	The prior art reference Feng discloses system/method for image processing suitable for active learning of images that can be used for training a classifier “a neural network”. As shown in FIG. 1B of Feng, Feng discloses an active learning system for training a neural network. Paragraph [0045] of Feng describes that a trainer uses the labeled training images to train a neural network; the trained NN is used to rank the importance of images in an unlabeled dataset and the K most important images are stored into a labeling storage; generates annotated images having the ground truth labels in response to data inputs; then the trainer retains the neural network using new set of labeled training image.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616